Rhonda K. Wood, Justice, concurring.
I concur because the principles of stare decisis compel the result in this case. This court ruled on this precise issue recently in Harris v. State , 2018 Ark. 179, 547 S.W.3d 64. I dissented from that opinion and believe the majority misinterpreted the Fair Sentencing of Minors Act of 2017 ("FSMA"). However, I cannot find that there is sufficient reason to overrule that precedent at this juncture. If the General Assembly's intention in the FSMA was to achieve an outcome different than the majority decision in Harris , it retains the authority to so legislate.